                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ROGER W. PECKENPAUGH                                                         PLAINTIFF

v.                          CASE NO. 1:18-CV-00079 BSM

ANDREW SAUL,
Commissioner of Social Security                                            DEFENDANT

                                         ORDER

       After carefully reviewing the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 12] is adopted, the Commissioner’s decision is affirmed,

and this case is dismissed with prejudice.

       IT IS SO ORDERED this 20th day of August 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
